Citation Nr: 0603051	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-12 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for herpes zoster.

3.  Entitlement to an increased rating for varicose veins of 
the right leg, currently evaluated as 40 percent disabling, 
including entitlement to an initial rating higher than 20 
percent.

4.  Entitlement to an increased rating for varicose veins of 
the left leg, currently evaluated as 40 percent disabling, 
including entitlement to an initial rating higher than 20 
percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to June 
1999.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied the benefits sought on 
appeal.  The Board initially considered this appeal in 
February 2005 and remanded all issues for further development 
of the medical record.  In a June 2005 rating decision, the 
RO granted increases in the ratings for the veteran's 
bilateral varicose vein disabilities to 40 percent, but did 
not increase his initial ratings for those disabilities.  As 
such, the issues on appeal are as set forth on the title page 
of this decision.

In a June 2005 rating decision, service connection was 
granted for a back disability.  Accordingly, that issue is no 
longer on appeal as it was granted in full.

The issue of entitlement to service connection for a right 
shoulder disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  At the time the veteran filed his claim for VA 
compensation, he had massive varicosities of both lower 
extremities with stasis pigmentation and mild eczema.

3.  The veteran currently has varicose veins of both lower 
extremities with stasis pigmentation.  He has some 
subcutaneous induration of the right leg.

4.  The veteran had a pre-existing varicella virus that was 
reactivated during service.  It is the natural progress of 
the virus to reactivate and not an increase in disability.

5.  Herpes zoster is related to childhood or a varicella 
infection that did not occur during military service.


CONCLUSIONS OF LAW

1.  Herpes zoster was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 
38 C.F.R. § 3.303, 3.306 (2005).

2.  Criteria for an initial rating of 40 percent for varicose 
veins of the right leg have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.104, Diagnostic 
Code 7120 (2005).

3.  Criteria for a rating higher than 40 percent for varicose 
veins of the right leg have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.104, 
Diagnostic Code 7120 (2005).

4.  Criteria for an initial rating of 40 percent for varicose 
veins of the left leg have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.104, Diagnostic 
Code 7120 (2005).

5.  Criteria for a rating higher than 40 percent for varicose 
veins of the right leg have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.104, 
Diagnostic Code 7120 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in January 2003, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was given VCAA notice in January 2003, 
prior to the March 2003 AOJ decision here on appeal, in 
keeping with Pelegrini.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
scheduling him for physical examinations, seeking medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board even though he declined 
to do so.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.

Service Connection

The veteran contends that he has residuals of the herpes 
zoster virus that he was found to have during service.  He 
does not assert that service aggravated a pre-existing 
disability, only that he believes the virus began during 
service because he was first diagnosed as having herpes 
zoster during service.  The veteran has not specifically 
addressed the medical finding that herpes zoster is a 
reactivation of a childhood virus associated with chicken 
pox.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  A preexisting disease will be presumed to have 
been aggravated by military service when there is an 
increase in disability during such service, unless there is 
a specific finding that the increase is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  In deciding an aggravation claim, the Board 
must determine, after having found the presence of a 
preexisting condition, whether there has been any measurable 
worsening of the disability during service and whether such 
worsening constitutes an increase in disability.  See 
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  See 
38 C.F.R. § 3.306(b).

When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

Service medical records show that the veteran was found to 
have herpes zoster in 1977; he was treated for a skin rash 
associated with the virus at that time.  There is no evidence 
of treatment at any other time for complaints associated with 
herpes zoster.  The veteran was discharged from service 
without a diagnosed disability associated with herpes zoster.

There are no treatment records showing that the veteran 
requires treatment for an ongoing virus and/or residuals of 
herpes zoster.  Upon VA examination in February 2005, 
however, the veteran related that he experienced an 
occasional burning sensation in his right arm and hand that 
he associated with the diagnosis of herpes zoster.  Upon 
examination, the veteran's right hand was found to be normal, 
but the examiner diagnosed mild post-herpetic neuralgia based 
on the history provided by the veteran.  The examiner stated 
that herpes zoster was a reactivation of the varicella virus 
after an initial infection with chicken pox.  Because there 
was no indication in the service medical records of the 
veteran having been treated for chicken pox, the examiner 
opined that, like most people, the veteran probably had 
chicken pox as a child.  Thus, the examiner opined that 
herpes zoster was etiologically related to childhood or a 
previous varicella infection and not etiologically related to 
the veteran's period of service.

Given the evidence as outlined above, the Board finds that 
the veteran had a varicella virus that pre-existed service 
that was reactivated during service.  It is the natural 
progress of the virus to reactivate and not an increase in 
disability.  There is nothing in the record to suggest that 
herpes zoster either developed during service or was caused 
in any way by active service.  Thus, the Board finds that 
herpes zoster is related to childhood or a varicella 
infection that did not occur during military service.

Current medical evidence does not show any disability related 
to the herpes zoster that was diagnosed during service.  
Although the VA examiner noted mild post-herpetic neuralgia 
in his February 2005 report, that diagnosis was based solely 
upon a history as related by the veteran and not based upon 
actual findings of a current disability.  It is important to 
note that the Board is not bound by a medical opinion based 
solely upon an unsubstantiated history as related by the 
veteran.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Thus, in spite of the fact that this veteran has presented 
very credible evidence with respect to all of his claims, his 
statements are not sufficient to establish a relationship 
between a current complaint and a diagnosis of over twenty 
years ago.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (Laypersons are not competent to offer medical 
opinions).  There is evidence of other disability of the 
right upper extremity and there is no medical evidence to tie 
complaints with respect to that extremity to the in-service 
diagnosis of herpes zoster.  Consequently, service connection 
for herpes zoster, and the residuals thereof, is denied.

Increased Ratings

The veteran contends that he has experienced stasis 
pigmentation at all times since he filed his claim for VA 
compensation benefits in January 2003, that although he 
underwent surgery in November 2003 and experienced some 
relief of his symptoms, the severity of his disability due to 
varicose veins of both legs has basically remained the same.  
He has consistently complained of pain, itching and numbness 
in both of his legs.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

It is important to note that the defined and consistently 
applied policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

The veteran's varicose veins have been evaluated using 
criteria of 38 C.F.R. § 4.104, Diagnostic Code 7120.  In 
pertinent part, this diagnostic code allows for the 
assignment of a 20 percent evaluation when there is evidence 
of persistent edema incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema; a 40 percent evaluation when there is evidence of 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration; and, a 60 percent evaluation 
when there is evidence of persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.

The medical evidence shows that the veteran was treated 
during service for varicose veins in both lower extremities 
and, upon VA examination in February 2003, he was determined 
to have massive bilateral varicosities of the lower 
extremities.  He was specifically found to have stasis 
pigmentation in several patchy areas on both legs, mild 
eczema on both legs, and minor scarring from his in-service 
surgery.  There was no edema and no evidence of ulceration.  
The examiner noted that the veteran had no difficulty 
performing his usual occupation and activities of daily 
living.

The veteran's varicose veins reached such severity in 
September 2003 as to again require surgical intervention.  
The veteran underwent bilateral micro-phlebectomy in November 
2003.

Upon VA examination in February 2005, the veteran was again 
found to have varicose veins in both lower extremities with 
stasis pigmentation on both legs.  There was no eczema 
present at the time of this examination, and again there was 
no edema or evidence of ulceration.   There was, however, a 
small area of subcutaneous induration on the right leg; there 
was no induration found on examination of the left leg.

The Board points out that VA will handle cases affected by 
change in medical findings or diagnosis so as to produce the 
greatest degree of stability of disability evaluations 
consistent with the laws and regulations governing disability 
compensation and pension.  See 38 C.F.R. § 3.344(a).  Thus, 
when considering that the veteran's symptomatology has been 
essentially consistent since he filed his application for VA 
compensation benefits in January 2003, the Board finds that a 
40 percent evaluation for each leg should be assigned for the 
entire period in question.  Specifically, the medical 
evidence dated in 2003 shows the presence of stasis 
pigmentation and eczema, and in 2005 he was found to have 
stasis pigmentation and some subcutaneous induration.  
Although there is no evidence of persistent edema, the Board 
finds that when resolving all reasonable doubt in favor of 
the veteran, criteria for assignment of a 40 percent 
evaluation for each leg have been met for all periods in 
question.  Accordingly, an initial rating of 40 percent is 
granted for both varicose veins of the right leg and of the 
left leg.

A rating higher than 40 percent is denied for each leg 
disability.  Criteria for assignment of a 60 percent 
evaluation have not been met because, notwithstanding the 
finding of subcutaneous induration in the right leg, there is 
absolutely no evidence of persistent ulceration, the presence 
of which is required for assignment of a 60 percent rating.  
Additionally, the Board finds no need to assign staged 
ratings as the medical evidence shows a consistent level of 
disability throughout the entire period in question.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected varicose veins and he has 
not identified any specific factors which may be considered 
to be exceptional or unusual in light of VA's schedule of 
ratings.  The veteran has not required frequent periods of 
hospitalization for his varicose veins and his treatment 
records are void of any finding of exceptional limitation 
beyond that contemplated by the schedule of ratings.  In 
fact, the examiner in February 2003 noted that the veteran 
was fully capable of performing his usual occupation and 
activities of daily living.  

The Board does not doubt that limitation caused by pain and a 
burning sensation in the legs has an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the 40 percent evaluations 
assigned for the entire period in question adequately reflect 
the clinically established impairments experienced by the 
veteran.  


ORDER

Service connection for herpes zoster, and residuals thereof, 
is denied.

An initial rating of 40 percent for varicose veins of the 
right leg is granted, subject to the laws and regulations 
governing the award of monetary benefits.

A rating higher than 40 percent for varicose veins of the 
right leg is denied.

An initial rating of 40 percent for varicose veins of the 
left leg is granted, subject to the laws and regulations 
governing the award of monetary benefits.

A rating higher than 40 percent for varicose veins of the 
left leg is denied.


REMAND

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the VA Secretary a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as "the 
head of the Department."  See 38 U.S.C.A. § 303.  
Additionally, the Court stated that where the remand orders 
of the Board or the Court are not complied with, the Board 
itself errs in failing to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The Board remanded the issue of entitlement to service 
connection for a right shoulder disability in February 2005 
and specifically requested that a VA examiner review the 
claims folder and render an opinion as to whether it was at 
least as likely as not that the veteran's current right 
shoulder complaints were related to his in-service 
complaints.  Unfortunately, the examiner who reviewed the 
veteran's claims file in February 2005 was unable to find the 
March 1989 service medical record which clearly shows that 
the veteran complained of a one-month history of right 
shoulder blade pain that increased in cold weather.  As a 
result, the examiner rendered an opinion based on a record of 
no in-service complaints.  Because this is inaccurate, this 
matter must be remanded to ensure that this veteran may be 
accorded the assistance in substantiating his claim to which 
he is entitled under 38 C.F.R. § 3.159(c)(4).

Therefore, this matter is remanded for the following action:

1.  The veteran's claims folder should be 
returned to the examiner who examined the 
veteran in February 2005, if available.  
The examiner should review the service 
medical records, including the document 
marked with a paper clip on the top of 
service medical records located in the 
manila folder titled, "SMRs (Copies) 1 
of 3.  The examiner should consider this 
record, as well as the veteran's 
statements that he was required to use 
his shoulder during maintenance of B-52s, 
in conjunction with all service medical 
records and the current medical findings 
and render an opinion as to whether it is 
at least as likely as not that any 
currently diagnosed right shoulder 
disability had its origin during service.  
All opinions expressed must be supported 
by complete rationale.

If the examiner from February 2005 is not 
available, the veteran should be afforded 
another examination with an examiner who 
will review the claims folder and render 
the opinion requested above.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


